Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 333-40455 1940 Act File No. 811-08495 Direct Dial: (202) 419-8416 March 3, 2015 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Nationwide Mutual Funds (the “Registrant”) SEC File Nos. 333-40455 and 811-08495 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectuses for each of the following funds: Nationwide Fund Nationwide Global Equity Fund Nationwide Growth Fund Nationwide Herndon Mid Cap Value Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund Nationwide Bond Fund Nationwide Core Plus Bond Fund Nationwide Government Bond Fund Nationwide High Yield Bond Fund Nationwide Inflation-Protected Securities Fund Nationwide Money Market Fund Nationwide Bond Index Fund Nationwide International Index Fund Nationwide Mid Cap Market Index Fund Nationwide S&P 500 Index Fund Nationwide Small Cap Index Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Conservative Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Portfolio Completion Fund Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Destination 2060 Fund Nationwide Retirement Income Fund Nationwide Diverse Managers Fund Nationwide HighMark Bond Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide HighMark Short Term Bond Fund Nationwide Ziegler Wisconsin Tax Exempt Fund Nationwide Bailard Cognitive Value Fund Nationwide Bailard Emerging Markets Equity Fund Nationwide Bailard International Equities Fund Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund that would have been filed under paragraph (c) of Rule 497 would not have differed fromthose contained in Post-Effective Amendment Nos. 179/180 to the Registration Statement of the Registrant, whichwas filed electronicallywith the Securities and Exchange Commission on February 26, 2015 and became effective on March 1, 2015. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8416. Very truly yours, /s/Cillian M. Lynch Cillian M. Lynch, Esquire
